WiNSLOW) O. J.
The demurrer was properly overruled because:
1. ■ So far as the moneys which have been collected and applied are concerned, the contract has been fully executed, and under very familiar principles that part of the contract could not be now set aside even if the original promise were held to be within the statute. Larsen v. Johnson, 18 Wis. 300, 47 N. W. 615.
2. The turning out of securities for collection under the agreement that the proceeds may be applied on a third person’s debt is not a promise to pay another’s debt, and hence not required by the statute of frauds to be in writing. Whether any money was ever collected or collectible on the accounts there would be no breach of any promise made by the plaintiff.
By the GourL — Order affirmed.